Citation Nr: 1024318	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  00-07 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for right arm 
cellulitis with disfiguring scar, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased evaluation for residuals of 
right median-ulnar nerve trauma, currently evaluated as 10 
percent disabling.  

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from October 1976 to July 
1982.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the appellant's claims for 
an evaluation in excess of 30 percent for right arm 
cellulitis with disfiguring scar, and for an evaluation in 
excess of 10 percent for right median-ulnar nerve trauma.  
Jurisdiction of the case was subsequently transferred to the 
RO in Atlanta, Georgia.

In September 2001, a Travel Board hearing was held before the 
undersigned Veterans Law Judge and a transcript of that 
hearing is of record.

The Board notes that the appellant's January 1999 claim for 
an increased evaluation was filed less than a year after the 
appellant received notice of a May 1998 rating decision, 
which denied her claim for an increased evaluation, in May 
1998.  An April 1999 rating decision denied the appellant's 
January 1999 claim, and a notice of disagreement was filed in 
August 1999.  A statement of the case was issued in August 
1999, and the appellant filed a substantive appeal in April 
2000.  As the substantive appeal was not filed within one 
year of the May 1998 rating decision or within 60 days of the 
August 1999 statement of the case, the appellant's January 
1999 claim cannot be construed as a notice of disagreement 
with the May 1998 rating decision.  38 C.F.R. § 20.302 
(2009).  

In a September 2001 statement, the appellant filed a claim 
for entitlement to service connection for depression 
secondary to her service-connected disabilities.  In her 
August 1999 notice of disagreement, she claimed that she had 
carpal tunnel syndrome as a result of using a typewriter in 
the military.  A claim for entitlement to service connection 
for carpal tunnel syndrome was denied in an October 1994 
rating decision.  The appellant did not appeal the decision 
and it became final.  Thus, the Board construes the 
appellant's August 1999 notice of disagreement as a request 
to reopen her claim for entitlement to service connection for 
carpal tunnel syndrome.  

The issues of entitlement to service connection for 
depression as secondary to her service-connected disabilities 
and whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
carpal tunnel syndrome have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

The issues of entitlement to an increased evaluation for 
service-connected residuals of right median-ulnar nerve 
trauma and entitlement to TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the rating period on appeal, the appellant's right 
arm scar is not deep, does not cover an area that exceeds 72 
square inches (465 sq. cm), and has not caused limitation of 
right arm flexion at less than 70 degrees, limitation of 
extension at more than 90 degrees, limitation of supination 
to 30 degrees or less, or ankylosis.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
right arm cellulitis with disfiguring scar have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 
4.1, 4.3, 4.7, 4.71a, Diagnostic Codes (Codes) 5205, 5206, 
5207, 5213 (2009), 4.118, Codes 7801, 7805 (as in effect 
prior to and from August 30, 2002, and prior to October 23, 
2008).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claims for increased 
evaluations for right arm cellulitis with disfiguring scar 
and residuals of right median-ulnar nerve trauma.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a 'service 
connection' claim. As previously defined by the courts, those 
five elements include: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Upon receipt of an 
application for 'service connection,' therefore, VA is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and/or an effective date will be assigned 
if service connection is awarded.  Because the Court's 
decision is premised on the five elements of a service 
connection claim, it is the consensus opinion within the VA 
that the analysis employed can be analogously applied to any 
matter that involves any one of the five elements of a 
'service connection' claim, to include an increased rating 
claim.

In VA correspondence to the appellant dated in June 2003, 
November 2008, and April 2009, the appellant was informed of 
what evidence was required to substantiate the claims and of 
her and VA's respective duties for obtaining evidence.  
Further, the November 2008 VCCA notice letter advised the 
appellant as to what is for consideration in the assignment 
of a disability rating and an effective date, in the event of 
award of any benefit sought, consistent with Dingess.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 
187; Dingess/Hartman, at 490.  

Although the June 2003, June 2008, November 2008, and April 
2009 letters were not sent prior to initial adjudication of 
the appellant's claim, this was not prejudicial to her, since 
she was subsequently provided adequate notice, she was 
provided time to respond with additional argument and 
evidence and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
appellant in February 2010.  See Prickett v. Nicholson, 20 
Vet. App. 370 (2006).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.



Duty to Assist

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant's Social Security Administration 
records have been associated with the file.  The appellant 
has at no time referenced outstanding records that she wanted 
VA to obtain or that she felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the appellant with appropriate VA 
examinations concerning her service-connected scar in 
February 1999, January 2001, May 2004, and July 2008.  The 
appellant has not reported receiving any recent treatment 
specifically for this condition (other than at VA and the 
private treatment mentioned above, records of which are in 
the file), and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the appellant's service-connected disorders since 
she was last examined.  38 C.F.R. § 3.327(a).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  The examinations in this case 
concerning the appellant's service-connected scar are 
adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).

II.  Right Arm Cellulitis with Disfiguring Scar

Applicable Law

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. 4.1 (2009).  When a question arises as 
to which of two ratings applies under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the appellant.  
38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, where, as 
here, the appellant is appealing the rating for an already 
established service-connected condition, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The criteria for rating skin disabilities were revised, 
effective August 30, 2002.  The appellant filed her claim for 
an increased evaluation in January 1999.  Thus, the Board is 
required to consider the claim in light of both the former 
and revised schedular criteria in order to determine whether 
an increased rating is warranted for that disability.  If 
application of the revised regulation results in a higher 
rating, the effective date for the higher disability rating 
can be no earlier than the effective date of the change in 
the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to 
the effective date of the change in the regulation, the Board 
can apply only the original version of the regulation.  The 
RO furnished the appellant with notice of the revised 
criteria in a March 2003 letter and February 2010 statement 
of the case, therefore there is no due process bar to the 
Board also considering the former and revised criteria, as 
appropriate.

As the appellant's right elbow scar is currently rated as 30 
percent disabling, the Board's focus is on those criteria 
that provide for a rating in excess of 30 percent.  Under the 
former version of the criteria, Diagnostic Codes 7800 and 
7801 do not apply to the instant case as they pertain to burn 
scars or disfiguring scars of the head, face, or neck.  
Diagnostic Code 7805 permits rating the scar based on 
limitation of function of the affected part.  Since the 
location of the scar is on the appellant's right elbow, 
Diagnostic Codes 5205 (elbow ankylosis), 5206 (limitation of 
forearm flexion), and 5207 (limitation of forearm extension) 
may be considered.  The diagnostic codes pertaining to 
impairment of the elbow, forearm, wrist, hand, and fingers 
apply different disability ratings based upon whether the 
major or minor arm is affected.  In this case, the evidence 
shows that the appellant is right-handed, and thus the 
ratings for the major elbow apply.  See September 2001 
Hearing Transcript at 2; 38 C.F.R. § 4.69 (2009).

Under Diagnostic Code 5205, a 40 percent rating is warranted 
for favorable ankylosis of the elbow, at an angle between 90 
degrees and 70 degrees.  See 38 C.F.R. § 4.71a.

Under Diagnostic Code 5206, a 40 percent rating is warranted 
when flexion of a major forearm is limited to 55 degrees, and 
a 50 percent rating is warranted when flexion of a major 
forearm is limited to 45 degrees.  See 38 C.F.R. § 4.71a.  
Under Diagnostic Code 5207, a 40 percent rating is warranted 
when extension of a major forearm is limited to 100 degrees, 
and a 50 percent rating is warranted when extension of a 
major forearm is limited to 110 degrees.  See 38 C.F.R. § 
4.71a.

Under Diagnostic Code 5213, a 10 percent rating is warranted 
for limitation of supination to 30 degrees or less, a 20 
percent rating is warranted for limitation of pronation when 
motion is lost beyond the last quarter of the arc and the 
hand does not approach full pronation.  A 30 percent rating 
for limitation of pronation is warranted when motion is lost 
beyond the middle of the arc.  See 38 C.F.R. § 4.71a.  

Under the revised criteria that became effective August 30, 
2002, Diagnostic Code 7801 provides a 40 percent rating for 
scars other than the head, face, or neck that are deep or 
that cause limited motion and covers an area or areas 
exceeding 144 square inches (929 sq. cm.).  See 38 C.F.R. § 
4.118.

Diagnostic Code 7805 remained essentially unchanged, and 
provides for rating based on limitation of function of the 
affected part.  38 C.F.R. § 4.118.

The Board notes that the rating schedule for evaluating scars 
was revised and amended again in 2008.  See 73 Fed. Reg. 
54708-12 (Sept. 23, 2008).  The effective date of the 
revisions is October 23, 2008, and the revised criteria apply 
to all applications for benefits received by VA on or after 
that date.  Because the appellant's claim was received prior 
to October 23, 2008, the revised criteria are not for 
application in this case.

Analysis

Based on the evidence of record for the rating period on 
appeal, the appellant's right elbow scar does not warrant an 
evaluation in excess of 30 percent under either version of 
the regulations.  As the appellant's claim was received by VA 
in January 1999, normally the rating period on appeal would 
be from January 1998, one year prior to the date of receipt 
of the increased rating claim.  38 C.F.R. § 3.400(o)(2) 
(2009).  However, in this case, a prior final rating decision 
dated May 19, 1998 as to the right arm cellulitis scar 
evaluation is of record.  As such, the rating period on 
appeal is from May 20, 1998.  Nevertheless, in accordance 
with 38 C.F.R. §§ 4.1 and 4.2 (2009) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the history of a 
disability is for consideration in rating the disability.

A February 1999 VA examination report indicates the 
appellant's scar was approximately 6 cm wide and 12 cm long.  
There was no tenderness in the scar with palpation.  The 
appearance of the scar was unchanged from photographs taken a 
year prior.  She had no limitation of function or range of 
motion, and could flex her elbow to 90 degrees.  It was noted 
that the appellant was right-handed.

A March 2000 x-ray report indicates there was no fracture, 
dislocation or joint effusion of the right elbow.

A January 2001 VA examination indicates elbow extension was 
decreased, bilaterally.  The appellant had right elbow 
extension and flexion of 21 degrees to 132 degrees.  The 
appellant also had decreased grip strength.

A May 2004 VA examination reflects that the appellant's scar 
was unchanged from prior color photos.  The scar was 4 inches 
in length and 1 to 11/2 inches across.  It was nontender and 
flat, with thin skin and slightly hyperpigmented.  The range 
of motion of the elbow demonstrated flexion of 0 to 140 
degrees, pronation of 80 degrees, and supination of 85 
degrees.  The VA examiner noted that elbow flexion was 
normal, and that the scar did not impair movement or other 
function of the elbow joint.  The appellant's range of motion 
was described by the appellant as constant and not adversely 
affected by pain or repetitive use.

A July 2008 VA examination report indicates the appellant's 
scar was 6 cm by 10 cm.  The VA examiner noted that the 
appellant's scar was hypersensitive to touch or to 
compression, and at rest it was numb all of the time.  The 
scar was tender to touch.  The report indicates the range of 
motion of the right elbow was 10 degrees to 130 degrees.  
Pronation passively was from 0 degrees to 90 degrees, and 
against resistance, from 0 to 70 degrees.  Supination was 
from 0 to 70 degrees and produced pain, against pressure, 
supination was from 0 to 40 degrees.  The report reflects 
that there is limitation of function by the scar in that the 
grip of the right hand is reduced.  The VA examiner noted 
that although the scar is numb, it is extremely sensitive to 
touch, or sensitive to her clothes. 

In view of the foregoing evidence, the appellant's right 
forearm has not at any time during the course of the appeal 
demonstrated extension or flexion limited to 100 degrees or 
55 degrees, respectively, due to his right elbow scar.  There 
is also no evidence of ankylosis of the right elbow or that 
supination was limited to 30 degrees or less.  The Board has 
considered whether the appellant would be entitled to an 
evaluation of higher than 30 percent under separate ratings 
under Codes 5206, 5207, and 5213.  However, the appellant's 
extension in the July 2008 VA examination was to 10 degrees, 
warranting a noncompensable evaluation under Code 5207.  
Similarly, the supination of 0 to 40 degrees demonstrated in 
the July 2008 VA examination does not warrant a compensable 
rating under Code 5213.  In addition, the VA examinations do 
not indicate the appellant currently has cellulitis on her 
right arm.  Therefore, there is no basis for awarding a 
higher rating based on limitation of arm motion.  
Furthermore, the appellant's right elbow scar has not covered 
an area that exceeded 465 sq. cm. nor has the scar been shown 
to be deep.  Consequently, the criteria are not met under 
either version of the criteria.  

The Board notes that it has also considered application of 38 
C.F.R §§ 4.40 and 4.45 in light of the Court's ruling in 
Deluca v. Brown, 8 Vet. App. 202 (1995).  The Board finds, 
however, that functional impairment due to pain, including on 
use, is already contemplated in the current 30 percent 
disability evaluation assigned.  Thus, she has already been 
compensated for painful motion and associated functional 
loss.  38 C.F.R. §§ 4.40, 4.45 (2000); De Luca, 8 Vet. App. 
at 205-206.  Further, there has been no demonstration by 
competent clinical evidence of record that the additional 
functional impairment due to pain, including on use, is 
comparable to the criteria for a rating in excess of 30 
percent under any applicable Diagnostic Code based on 
limitation of motion.

While the appellant is competent to report the symptoms she 
experiences, and the Board finds her credible in this regard, 
except where in contrast to objective clinical findings, the 
reported symptoms are consistent with the assigned schedular 
evaluation.

Although not fully discussed herein, the evidence indicates 
that the appellant had weakened right hand strength; however, 
the appellant is separately service-connected and rated for 
residuals of right median-ulnar nerve trauma, due to her 
service-connected scar.  Consequently, these symptoms may not 
be considered with respect to the appellant's right elbow 
scar as it would be considered pyramiding.  See 38 C.F.R. 
4.14.

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).

The schedular evaluation for the appellant's scar disability 
is not inadequate. The appellant has not reported significant 
treatment, hospitalization or symptoms unaccounted for by the 
ratings schedule.  As a result, it does not appear that the 
appellant has an "exceptional or unusual" disability.  She 
does not have any symptoms from her service-connected 
disorder that are unusual or are different from those 
contemplated by the schedular criteria.  Therefore, the 
available schedular evaluations for that service-connected 
disability are adequate.  Referral for extraschedular 
consideration is not warranted.  See VAOPGCPREC 6-96.  
Further inquiry into extraschedular consideration is moot.  
See Thun, 22 Vet. App. at 115.

In sum, the Board finds the preponderance of the evidence of 
record reveals manifestations consistent with the 30 percent 
evaluation for right arm cellulitis with disfiguring scar.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).   




ORDER

Entitlement to an increased evaluation for right arm 
cellulitis with disfiguring scar, currently evaluated as 30 
percent disabling, is denied.


REMAND

The Board finds that the VA examinations and opinions of 
record are inadequate to make a decision on the appellant's 
claim for an increased evaluation for residuals of right 
median-ulnar nerve trauma, currently evaluated as 10 percent 
disabling.  In a July 2008 VA examination, the VA examiner 
found that the appellant had peripheral neuropathy of the 
lower arm and hand secondary to her service-connected scar, 
including severe right median and ulnar nerve neuropathy.  
However, in a January 2010 opinion, the same VA examiner 
noted that an electromyography report (EMG) did not show 
slowing at the elbow but did show slowing at the wrist.  He 
found that this would make it more likely that appellant's 
symptoms of neuropathy are due to carpal tunnel and not due 
to her service-connected scarring at the elbow.  The VA 
examiner does not specify a date of the EMG, but the most 
recent EMG of record is from July 2001.  A May 2003 
Neurological Institute medical record indicates the appellant 
had right carpal tunnel release surgery in May 2003.  
However, there appear to be no EMG's or nerve conduction 
tests since that time in the appellant's claims folder.  In 
addition to failing to identify the EMG report, the VA 
examiner did not fully explain his conclusion that the 
appellant's symptoms of neuropathy are due to carpal tunnel 
and not her service-connected scar.  The July 2008 VA 
examination report indicates the appellant had moderately 
severe neuropathy caused by the service-connected scar.  As 
the Board finds the July 2008 VA examination and January 2010 
VA opinion to be inadequate, a new VA examination is 
necessary to accurately evaluate the appellant's service-
connected right median nerve disability.

In a December 2009 statement, the appellant indicated that 
her employment had been terminated as a result of her 
service-connected disabilities, which she claims have 
worsened.  If the claimant or the record reasonably raises 
the question of whether the appellant is unemployable due to 
service-connected disability, including for which an 
increased rating is sought, then part and parcel to that 
claim for an increased rating is whether a total rating for 
compensation purposes based on individual unemployability 
(TDIU), to include as a result of that disability, is 
warranted.  Id at 455.  As the RO has not yet considered 
whether the appellant is entitled to TDIU, the issue must be 
remanded to the RO for consideration.  Rice v. Shinseki, 22 
Vet. App. 447, 453 (2009).

Finally, the most recent VA treatment records in the claims 
folder date to 2001.  
The VA treatment records may be material to the appellant's 
claims since the records may provide a better picture of the 
current status of the appellant's service-connected 
disability.  Thus, VA treatment records from 2001 to present 
should be secured.  

Accordingly, the case is remanded for the following action:

1.  Provide the appellant notice 
consistent with VCAA as to a claim for 
TDIU.

2.  Obtain all of the appellant's VA 
treatment records from 2001 to present.  
If no such records are available, the 
claims folder must indicate this fact.

3.  Schedule the appellant for an 
examination with the same VA examiner who 
conducted the July 2008 VA examination, if 
available, or other appropriate 
specialist.

*	The VA examination should include 
electromyography (EMG) and a nerve 
conduction study of the median and 
ulnar nerves of the right upper 
extremity.  

*	The VA examiner should determine 
whether the appellant's neuropathy 
symptoms are due to her service-
connected right median-ulnar nerve 
trauma or non-service-connected 
carpal tunnel syndrome.  

*	The VA examiner should identify 
which symptoms are manifestations of 
service-connected right median-ulnar 
nerve trauma.  

The clinician should review the claims 
file, to include this remand, and should 
note such in the opinion.  All indicated 
studies, including neurological testing, 
should be conducted.  

A complete rationale for all opinions 
expressed must be provided.  

4.  Thereafter, readjudicate the issue on 
appeal of entitlement to an increased 
evaluation for residuals of right median-
ulnar nerve trauma, currently evaluated as 
10 percent disabling, and adjudicate 
entitlement to TDIU.  If any benefit 
sought is not granted, issue a 
supplemental statement of the case and 
afford the appellant an appropriate 
opportunity to respond.  The case should 
then be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an 
examination as requested, and without good cause, could 
adversely affect his claims, to include denial.  See 38 
C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


